NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4876-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RICARDO CARRILLO,
a/k/a RICARDO CARRILLO
SANTIAGO,

     Defendant-Appellant.
_________________________

                   Argued October 20, 2022 – Decided October 27, 2022

                   Before Judges Haas and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 16-09-
                   0789.

                   Stephen W. Kirsch, Designated Counsel, argued the
                   cause for appellant (Joseph E. Krakora, Public
                   Defender, attorney; Stephen W. Kirsch, on the brief).

                   William P. Cooper-Daub, Deputy Attorney General,
                   argued the cause for respondent (Matthew J. Platkin,
                   Attorney General, attorney; Daniel Finkelstein, Deputy
                   Attorney General, of counsel and on the brief).
PER CURIAM

      A Cumberland County grand jury charged defendant Ricardo Carrillo in a

three-count indictment with two counts of first-degree murder, contrary to

N.J.S.A. 2C:11-3(a)(1) and (2), and one count of second-degree disturbing,

moving, or concealing human remains, contrary to N.J.S.A. 2C:22-1(a)(1). Prior

to trial, defendant unsuccessfully moved to suppress evidence the police seized

from his cell phone and the video-recorded confession he subsequently gave to

the police.

      Following a multi-day trial, the jury convicted defendant on all three

counts of the indictment. The judge sentenced defendant to two consecutive life

terms without parole on the murder convictions, and to a concurrent ten-year

term on the remaining charge. The judge imposed customary fines and penalties,

and ordered defendant to pay restitution in the amount of $10,000.

      On appeal, defendant raises the following contentions:

              POINT I

              DEFENDANT'S MOTION TO SUPPRESS BOTH
              THE CONTENTS OF HIS PHONE AND HIS
              RESULTING CONFESSION SHOULD HAVE BEEN
              GRANTED; THE "CONSENT" SEARCH OF THE
              PHONE LACKED ANY ACTUAL, VALID
              CONSENT, AND THE CONFESSION WAS THE
              DIRECT AND IMMEDIATE "FRUIT" OF THAT
              UNCONSTITUTIONAL SEARCH.

                                                                         A-4876-18
                                      2
            POINT II

            THE SEQUENTIAL "ACQUIT FIRST" PORTION OF
            THE JURY INSTRUCTION AND VERDICT SHEET
            TOLD THE JURY, IN DIRECT VIOLATION OF
            STATE V. COYLE, 119 N.J. 194 (1990), TO
            DELIBERATE    ON   PASSION/PROVOCATION
            MANSLAUGHTER ONLY AFTER FINDING
            DEFENDANT NOT GUILTY OF PURPOSELY OR
            KNOWINGLY KILLING THE VICTIM.       (NOT
            RAISED BELOW).

            POINT III

            THE TRIAL JUDGE IMPROPERLY HELD THAT A
            PROFFERED DEFENSE EXPERT WITNESS
            COULD BE IMPEACHED WITH EVIDENCE OF
            PRIOR SPECIFIC ACTS NOT THE SUBJECT OF A
            CONVICTION, EVEN THOUGH THE APPLICABLE
            EVIDENCE RULES QUITE CLEARLY BAR THAT
            PRACTICE, AND ALSO IMPROPERLY HELD
            THAT THE SAME WITNESS COULD BE
            IMPEACHED WITH AN EXPUNGED CRIMINAL
            CONVICTION.

            POINT IV

            THE MATTER SHOULD BE REMANDED FOR A
            RESTITUTION     HEARING      REGARDING
            DEFENDANT'S ABILITY TO PAY. (NOT RAISED
            BELOW).

      After reviewing the record in light of the contentions advanced on appeal,

we affirm defendant's convictions and sentence.




                                                                          A-4876-18
                                       3
                                        I.

       Neidy Ramirez and her three-month old daughter Genesis 1 went missing

the day after Thanksgiving.      The following Monday, Neidy's sister found

Neidy's car on the side of the road on Route 55. The car doors were unlocked

and Neidy's purse was still in the car. Neidy's sister called the police.

       Detectives Miguel Rodriguez and Nelson Gonzalez were assigned to the

investigation. They contacted defendant, who was Neidy's estranged husband, 2

and asked if they could speak to him. Defendant stated he would come to police

headquarters the next afternoon. When defendant arrived, Rodriguez asked him

what his preferred language was, and defendant replied that he knew how to

speak and read English, but preferred Spanish. 3

       The detectives escorted defendant to an interview room for a "witness

interview." Rodriguez explained that, in such an interview, a subject is "free to

leave at any time. He's not under arrest. I'm basically just trying to get




1
  Because the victims share the same last name, we refer to them by their first
names with no disrespect intended.
2
 Neidy and defendant were still married, but had been separated for two years.
Genesis was not defendant's child.
3
    Rodriguez was bilingual in Spanish and English.
                                                                            A-4876-18
                                        4
information that could lead me to find them." The detectives made a video -

recording of the interview.

      At first, defendant stated he did not know where Neidy and Genesis were.

He claimed he dropped off two of their children to Neidy on Thanksgiving Day

and picked them up on Friday evening. Defendant told the police he called

Neidy four or five times on Saturday, but she did not answer. The following

exchange ensued: "[GONZALEZ]: . . . do you have your phone with you?

[DEFENDANT]: Yes. [GONZALEZ]: If we ask you, um take out the numbers

from there and the times you called her . . . [DEFENDANT]:             Uh-huh.

[GONZALEZ]: Would you let us do that? [DEFENDANT]: Yes."

      Rodriguez testified they asked for defendant's phone to conduct a forensic

examination to pinpoint a timeframe concerning Neidy's last contact with

defendant.   Gonzalez testified forensic examinations of cell phones were

conducted in a separate room for security purposes and could take between one

hour to eight hours.

      If a phone's GPS location services were turned on, GPS data information

tracking the phone's movements would be obtained during the extraction

process. Once the GPS data information was extracted, the data would then be

transferred to third-party applications such as Google Maps, Google Earth,


                                                                          A-4876-18
                                       5
and/or GPS visualizer. The GPS data that was extracted from defendant's phone

was transferred to Google Maps, Google Earth, and GPS visualizer.

       Rodriguez provided a consent form to defendant to conduct a forensic

examination of his cell phone.     The consent form was in English, which

defendant confirmed that he could read, and Rodriguez also verbally translated

the form into Spanish.

       After defendant signed the consent form, the detectives continued to

question defendant. Rodriguez administered Miranda4 warnings to defendant

and he waived his right to remain silent. Defendant claimed he had a good

relationship with Neidy, although he admitted they frequently argued.

       Gonzalez asked defendant whether he had a Gmail account. Defendant

replied that he did, and he voluntarily gave the detective his username and

password for that account. Gonzalez testified the Gmail account information

was needed to transfer the GPS data information that had been extracted from

the cell phone examination into the Google Maps application to generate a map

of the information. Although the record does not indicate how much longer it

would have taken to generate a map using Google Earth or GPS visualizer,




4
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                        A-4876-18
                                       6
access to defendant's Gmail account information was not needed to generate a

map on Google Earth or GPS visualizer.

      Defendant began to tell inconsistent stories concerning his whereabouts

over the holiday weekend. The detectives then confronted defendant with the

fact that the GPS data from his phone did not match his account of the Friday

Neidy and Genesis disappeared. Indeed, the data showed that defendant visited

a wetland area known as "Back Neck" on Friday, then went to Neidy's apartment,

then to his house, then back to Neidy's apartment, before returning to Back Neck.

      At first, defendant claimed he took Neidy to Back Neck so they could be

intimate with each other. However, he said they began to argue in the car and

she hit him in the face. He told the detectives he took her keys and left her in

the car on Route 55. He changed this account a few more times.

      Finally, defendant confessed that he went to Neidy's home on Friday night

and argued with her. He was upset she had a relationship with another man.

After she taunted him, defendant grabbed Neidy's neck and strangled her until

she was no longer breathing. Defendant claimed Genesis died when he and

Neidy fell on top of the baby during their argument. Defendant stated the baby

was twisting her body in a strange manner and he covered her mouth with his

hands so she would stop. He then placed a "ribbon" around Neidy's neck.


                                                                           A-4876-18
                                       7
      Defendant stated he put Genesis in a trash bag and took the baby and

Neidy to Back Neck in the back of Neidy's car. He then dumped the bodies there

in different locations before leaving the car on the side of the road. Defendant

agreed to help the detectives locate the bodies, and they placed him under arrest.

      After the detectives recovered the bodies, they returned with defendant

to headquarters and continued their interrogation. Defendant stated he decided

to kill Neidy early on Friday. He also stated he wanted to seek "revenge" and

"vengeance" for the way Neidy treated him.

      The State's medical examiner testified that Neidy died from "[b]lunt neck

trauma and that would involve manual and ligature strangulation." The expert

stated defendant used his hands and a wire or phone cord to strangle Neidy. The

expert testified that Genesis died as the result of "[c]hest compression asphyxia,

which is squeezing of the chest, where it can no – body – the person can no

longer breathe." The medical examiner ruled that both deaths were homicides.

      Defendant testified on his own behalf. He admitted he strangled Neidy to

death after she started hitting and pulling his hair during their argument. He

claimed that Neidy grabbed him by his neck and his knee hit Genesis in the chest

as he fell. Defendant stated the baby had a "dent" in her chest. Defendant stated

he used his hands and a ribbon from a Christmas tree to strangle Neidy. He


                                                                            A-4876-18
                                        8
stated he decided to hide the bodies because he "was desperate" and did not want

to go to jail.

                                        II.

       In Point I, defendant contends the trial court erred in denying his motion

to suppress the contents of his cell phone and his confession. Specifically, he

asserts the consent search of his cell phone was not valid, "and the confession

was the direct 'fruit' of that unconstitutional search." We disagree.

       When it denied defendant's suppression motion, the trial court found that

defendant voluntarily consented to having his phone searched and his confession

was the fruit of that search. Our review of a decision on a motion to suppress is

deferential. State v. Hubbard, 222 N.J. 249, 269 (2015). We defer to the trial

court's factual findings, because the court had the ability to observe the

demeanor, tone, and physical actions of all the witnesses and defendant during

the hearings and had the ability to "evaluate the credibility of [their] testimony."

State v. Scriven, 226 N.J. 20, 32 (2016). To warrant reversal, the reviewing

court must be convinced that the trial court's factual findings "are so clearly

mistaken 'that the interests of justice demand intervention and correction.' " Id.

at 244 (quoting State v. Johnson, 42 N.J. 146, 162 (1964)). In contrast, we

review the trial court's conclusions of law de novo. State v. Watts, 223 N.J. 503,


                                                                              A-4876-18
                                         9
516 (2015).

      Concerning consent searches, consent to search must be voluntary. State

v. Chapman, 332 N.J. Super. 452, 466 (App. Div. 2000). "Moreover, under the

New Jersey Constitution, a consent to search is valid only if the person giving

consent has knowledge of his or her right to refuse." Ibid. In determining

voluntariness, the court must consider the totality of the circumstances. Ibid.

      As to the search of his cell phone, defendant contends his consent was not

informed because the detective incorrectly translated a sentence on the consent

form. The sentence at issue was: "I have the right to search the property, which

is your cell phone." He argues the detective "told defendant they had the right

to search the phone, as opposed to his having the right not to have his phone

searched."

      Concerning the consent form, which was provided in English, the trial

court found the verbal Spanish translation of the consent form was "substantially

summarized" and found defendant was not confused as to the way the consent

form was written and explained. The first paragraph of the consent form read

as follows:




                                                                           A-4876-18
                                      10
              I Ricardo Carrillo Santiago,[5] having been informed of
              my constitutional rights not to have a search made of
              the property hereinafter mentioned without a search
              warrant, and of my right to refuse consent to a search,
              and having been advised that I can be present during the
              search and stop said search at any time while it's being
              conducted, do hereby authorize Officer/Detective(s)
              Det. Miguel Rodriguez, to execute a forensic
              examination of my Galaxy S6 active identification
              number(s) [defendant's phone number].

        The consent form was given to defendant and, although defendant

confirmed that he was able to read English, Rodriguez explained the form and

provided him a word-for-word Spanish translation. Rodriguez's translation was

translated back to English for the transcript as follows:

              [RODRIGUEZ]: I, Ricardo Carrillo Santiago, have
              been informed of my constitutional rights –

                    ....

              [RODRIGUEZ]: That I have been informed of my
              constitutional rights, I have the right to search the
              property, which is your cell phone.

              [DEFENDANT]: All right.

              [RODRIGUEZ]: Without the, without a search warrant.
              And that I have the right to deny the, the, [UI][6] search.
              And having been advised that I can be present during
              the [UI] and the, where the [UI] during the search and I

5
    Underline indicates written in.
6
    UI stands for "unintelligible."
                                                                            A-4876-18
                                         11
               can stop it at anytime . . .

               [DEFENDANT]: Uh-huh.

               [RODRIGUEZ]: . . . while in progress. I authorize the
               detective . . .

               [DEFENDANT]: Uh-huh.

               [RODRIGUEZ]: . . . which is me, to do the forensic
               examination of me. In this case the phone. What is
               that? An iPhone?

      When asked about the sentence at issue during cross-examination,

Rodriguez testified that he was "going by what the form says." Gonzalez

testified that, although the forensic examination of defendant's cell phone was

done in a separate room in the police department, defendant could have stopped

the search at any time, as other people in the past had done.

      Under these circumstances, we are satisfied the record supports the trial

court's finding that the translation was "substantially summarized" and

defendant was not confused by the translation. Additionally, the record does

not reveal any language barriers, it does not reveal that defendant posed

questions concerning the translation, nor was there any indication that defendant

was coerced.       Further, the defendant admitted that he could read English.

Finally, Rodriguez referenced "the right to deny" the search during the same

explanation.

                                                                           A-4876-18
                                              12
      Defendant next argues the consent was invalidly obtained on a "rolling

basis" because defendant gave detectives the passcode to his cell phone while

Rodriguez was translating the consent form from English to Spanish and before

it was signed. This argument also lacks merit. The trial court fully explained

the circumstances surrounding defendant's voluntary consent. The court noted

the matter began as a missing persons investigation and defendant's responses,

specifically him telling detectives he had contact with Neidy, prompted the

detectives to conduct a forensic examination of his cell phone to narrow the

timeline of Neidy's last known contacts.

      As to the passcode, the consent form stated the following: "If applicable,

I also consent to providing my devices' security passcode," with the words

"passcode disabled" handwritten on the corresponding blank. The passcode was

obtained while the consent form was being translated. The detectives asked

defendant if his phone had a lock and what the lock number was, and defendant

provided it to them.

      In support of his argument that his consent was invalid because it was

obtained on a "rolling" basis, defendant cites State v. Vincenty, 237 N.J. 122

(2019). However, that case is readily distinguishable from this matter. In

Vincenty, one of the detectives conducting an interrogation read the defendant's


                                                                          A-4876-18
                                      13
Miranda rights before informing him of the charges that were filed against him.

Id. at 127-29. The Court held that the failure of the detectives to inform the

defendant of the charges filed against him before asking him to waive his rights

against self-incrimination deprived the defendant of "information indispensable

to a knowing and intelligent waiver" of those rights. Id. at 135.

      Defendant argues that the police in this case used "the same devious,

underhanded manner" to obtain his consent to search his cell phone that the

police in Vincenty used to obtain a waiver of the right to remain silent, but

defendant's case reliance on Vincenty is misplaced. Unlike in Vincenty, no

formal charges were filed against defendant when they asked for his consent to

search the cell phone, and the police did not mislead him regarding his status at

the time consent was requested. Rodriguez asked to speak with defendant

concerning the missing persons investigation of Neidy and Genesis, and

defendant responded he would come to the police station the next day. After

learning defendant had contact with Neidy, the detectives asked in a noncoercive

manner if they could search his cell phone, and defendant replied yes.

      Consent for disabling the passcode was needed to conduct the forensic

examination and if defendant said no, the search would not have occurred, which

was why the passcode provision was included in the consent form. This supports


                                                                           A-4876-18
                                      14
the trial court's finding that the circumstances surrounding his consent

established that defendant voluntarily consented to having his phone searched.

As Rodriguez testified, the purpose of conducting a forensic examination on

defendant's phone was to pinpoint a timeframe. As indicated in the consent form

and explained to defendant, the forensic examination included extracting not

only phone calls but also GPS data. Nothing in this record suggests the police

had or withheld information from defendant that was "indispensable to a

knowing and intelligent waiver" of his rights, which was the concern in

Vincenty.

      Defendant also argues the consent form was contradictory because it

stated that he had the right to be present during the search but then stated he

would not have the right to be present. Additionally, the form stated he had the

right to stop the search but then later stated he agreed he could not do so.

      The trial court addressed the issue of whether the waiver presented to

defendant informed him of whether he could waive his right to be present during

the search of his cell phone. The court indicated the portion of the form where

it stated defendant had the right to be present during the search and then later

stated he was waiving that right did not "create confusion" and found defendant

voluntarily waived his right to be present during the search of his cell phone.


                                                                               A-4876-18
                                       15
The court stated the waiver was "the result of the type of search being made."

It noted the search

            was a computerized search, a data dump of a cellphone
            which is done in a lab maintained at the Vineland Police
            Department, which has restricted access for very good
            reasons. You can't have members of the public or lay
            persons inside an area where evidence is maybe being
            collected by the police department for fear of
            contamination of evidence or interference with that
            production of evidence.

Again, the court found defendant was not confused as to the way the consent

form was written and explained.

      As noted above, the first paragraph of the consent form stated defendant

"can be present during the search and stop the search at any time while it is being

conducted." The final paragraph of the form stated the following: "I, Ricardo

Carrillo do not wish to be present during the search/examination of my device.

I also give Law Enforcement Officers full custodial rights to the device until

said examination is completed and I understand I will not be able to stop said

search at any time."

      The form stated that defendant could be present during the search and

could stop the search, and then later that he agreed to waive those rights. See

State v. Santana, 215 N.J. Super. 63, 72-73 (App. Div. 1987) (holding a suspect

can waive the right to be present during a search). As noted above, the record

                                                                             A-4876-18
                                       16
amply supports the finding that defendant was not confused by the translation

as he admitted he could read English, the police had a valid, security -based

reason to examine the cell phone in a separate room, and defendant did not ask

for any clarification or express confusion at the time he consented to the search.

      Finally on this point, defendant asserts that, even assuming he consented

to the search of his cell phone and voluntarily provided the passcode, the

detectives' request for his Gmail password constituted a separate search for

which independent consent was needed, but his Gmail password was simply

"demanded" from him after the consent form was signed. He argues that he was

not provided an additional form for his Gmail password and was not told he had

the right to refuse the request. As a result, he argues his cell phone information,

and in particular the "location information" that the police used to create a map

that was "the linchpin in getting defendant to 'crack'" was the fruit of an

unconstitutional search. This argument also lacks merit.

      The consent form stated the following:

            I am aware this examination could extract all ingoing
            and outgoing call events, GPS and/or location
            information, all account passwords, contact lists, text
            messages (SMS/MMS), data (Internet) sessions,
            calendar lists, stored media, third[-]party application
            content (i.e. Facebook, text applications), previously
            deleted content, and/or any other data stored within the
            devices' memory, SIM card, external memory card,

                                                                             A-4876-18
                                       17
            and/or any other associated hardware components.

      Defendant does not dispute that the Gmail account password information

was not needed to extract GPS data. As discussed above, if a phone's location

service were turned on, it would gather the GPS data—meaning the phone's

movements were being tracked. If a phone's location services were turned on,

such as in this matter, the forensic examination would be able to extract the GPS

data tracking information, which would then be transferred to third-party

applications such as Google Maps, Google Earth, and/or GPS visualizer to

generate a map.     As noted above, the GPS data that was extracted from

defendant's phone was transferred to Google Maps, Google Earth, and GPS

visualizer. The Gmail account information was only needed to generate a map

for Google Maps.     Thus, the Gmail account information was only used to

generate a map of the GPS data already extracted from the phone pursuant to a

valid search, and the police could have used alternate means to generate the

map—means for which no passcode from defendant would have been required.

      Accordingly, the record fully supports the trial court's finding that

defendant's confession was not the fruit of an unconstitutional search because

he voluntarily consented to a search that included the extraction of GPS data.

Because the police could have generated a map from that validly extracted GPS


                                                                           A-4876-18
                                      18
data without using defendant's Gmail account at all, and they could have used

that map to question defendant as to his various movements on the night of the

murders, the Gmail account search was not a vital step in obtaining defendant's

confession. Thus, even assuming the police were obliged to obtain a separate

consent before obtaining the Gmail password, his confession cannot be linked

to the unconstitutional search sufficiently to be considered a fruit of that

poisonous tree.

                                         III.

      In Point II, defendant contends for the first time on appeal the trial court

erred by indicating in "the sequential 'acquit first'" portion of the jury instruction

and in the verdict sheet that jurors should only deliberate on the

passion/provocation manslaughter charge if they found defendant not guilty on

the murder charge. He argues the instruction and verdict sheet go against the

holding in State v. Coyle, 119 N.J. 194 (1990), as well as post-Coyle model

verdict sheets, thereby affecting the result. He argues that since the "acquit first"

instructions "improperly precluded or inhibited proper consideration of

passion/provocation manslaughter as a lesser-included offense, defendant's

Fourteenth Amendment due-process and fair-trial rights and his corresponding

state-constitutional rights were violated and his murder convictions should be


                                                                               A-4876-18
                                         19
reversed and those counts remanded for retrial." Again, we disagree.

      The court instructed the jury that, under the murder charge, the charge

would be broken up into murder, passion provocation, aggravated manslaughter,

and reckless manslaughter. The court instructed the jury first on the elements

of murder and then on passion provocation. Under the murder count for Neidy,

the court instructed the jury as follows:

            A person is guilty of Murder if he, one; caused the
            victim's death or serious bodily injury that then resulted
            in death. And two; the Defendant did so purposely or
            knowingly. And three; did not act in the heat of passion
            resulting from a reasonable provocation. If you find
            beyond a reasonable doubt that the Defendant
            purposely or knowingly caused Neidy Ramirez's death,
            or serious bodily injury that then resulted in death, and
            that he did not act in the heat of passion resulting from
            a reasonable provocation, the Defendant would be
            guilty of Murder. If, however, you find that the
            Defendant purposely or knowingly caused death or
            serious bodily injury that then resulted in death and that
            he did act in the heat of passion resulting from a
            reasonable provocation, the Defendant would be guilty
            of Passion Provocation Manslaughter. In order for you
            to find the Defendant guilty of Murder, the State is
            required to prove each of the following elements
            beyond a reasonable doubt. One; that the Defendant
            caused death or serious bodily injury that then resulted
            in Neidy Ramirez's death. And two; that the Defendant
            did so purposely or knowingly. And three; that the
            Defendant did not act in the heat of passion resulting
            from a reasonable provocation.

            [(Emphasis added).]

                                                                         A-4876-18
                                       20
The court instructed the jury to apply the same instructions as to Genesis. As to

Genesis, the court also instructed the jury on transferred intent. 7

      The court then read the verdict sheet to the jury. Under the murder count,

the court instructed the jury as follows:

             So the first question that you need to answer would be
             Murder and that's as to Neidy Ramirez. How do you
             find as to the charge that the Defendant, Ricardo
             Carrillo, on or about the 27th day or November 2015,
             in the City of Vineland, in the County of Cumberland
             aforesaid and within the jurisdiction of this Court. [sic]
             Purposely or knowingly did cause the death of Neidy
             Ramirez or purposely or knowingly did inflict serious
             bodily injury upon Neidy Ramirez, which resulted in
             the death of Neidy Ramirez? To that question, you're
             going to check off either not guilty or guilty. Now, if
             you find the Defendant not guilty of Murder, you [sic]
             going to go on to question number three and that deals
             with the Passion Provocation charge.

The same instructions were also given as to Genesis.

      An appellate court will consider allegations of error not brought to the

trial court's attention under the plain error rule. R. 2:10-2. Plain error is error

that is "clearly capable of producing an unjust result." Ibid. In terms of its effect

in a jury trial, the error must be "sufficient to raise a reasonable doubt as to

whether the error led the jury to a result it otherwise might not have reached."


7
  Defendant does not dispute the court's instruction concerning transferred intent
(Db35, n.10).
                                                                               A-4876-18
                                        21
State v. Macon, 57 N.J. 325, 336 (1971). An alleged error in jury instructions

must be viewed in "totality of the entire charge" and if there is no prejudicial

error, the verdict stands. State v. Nero, 195 N.J. 397, 407 (2008).

      Certain jury instructions are so crucial to a jury's deliberations on the guilt

of a criminal defendant that errors in those instructions "impacting directly upon

these sensitive areas of a criminal trial are poor candidates for rehabilitation"

under the plain error theory. State v. Simon, 79 N.J. 191, 206 (1979). Along

with a court's instruction, verdict sheets serve as a "road map" for jury

deliberations. State v. Galicia, 210 N.J. 364, 387 (2012). "When there is an

error in a verdict sheet but the trial court's charge has clarified the legal standard

for the jury to follow, the error may be deemed harmless." Ibid.

      "[T]here is nothing inherently wrong with a sequential charge." Coyle,

119 N.J. at 223. However, in Coyle, the court rejected sequential jury charges

in murder cases where there was evidence of passion/provocation. Id. at 221-

22. The Court noted that "[i]n those cases a sequential charge coupled with an

instruction that inadequately defines the elements of the greater offense , namely,

murder, can mislead the jury." Id. at 224 (emphasis added). The Court also

noted that where evidence of passion/provocation exists, the State may only

obtain a murder conviction if it proves beyond a reasonable doubt that the


                                                                               A-4876-18
                                         22
purposeful killing was not the product of passion/provocation. Id. at 221. The

Court "suggest[ed] that trial courts instruct jurors in the initial charge on murder

about the effect of passion/provocation on an otherwise-intentional killing." Id.

at 224.

      As noted above, defendant asserts that the instruction and verdict sheet go

against the holding in Coyle, and he submits a post-Coyle sample model verdict

sheet. Under question number one, the charge of murder includes the following:

"1a Not Guilty of Murder [;] 1b Guilty of Passion/Provocation Manslaughter[;]

1c Guilty of Murder" (Da19). By contrast, the verdict sheet the trial court

provided to the jury in this case states: "If you find defendant 'Not Guilty' of

Murder,    proceed     to   question    3"   and    question    three    concerned

passion/provocation.

      While the verdict sheet used in this case instructed the jury to not reach

the charge of passion/provocation unless it found defendant not guilty of murder,

we conclude there was no error because the court expressly incorporated the

discussion of passion/provocation into the murder charge. Hence, there was no

error with respect to the "sequential acquit first" order of the charge. The trial

court instructed the jury on the relationship between purposeful and kno wing

murder and murder committed in the heat of passion and provocation. The trial


                                                                              A-4876-18
                                        23
court stated that if the jury found defendant acted purposely or knowingly it was

required to consider passion/provocation before it could determine whether the

crime was murder or manslaughter. Only if it affirmatively found defendant

"did not act in the heat of passion resulting from a reasonable provocation" could

it find defendant guilty of murder. This is what is required by Coyle. Under

these circumstances, we detect no error in the trial court's instruction.

                                        IV.

      In Point III, defendant asserts the trial court erred in ruling that the expert

witness he proffered to testify regarding the injuries suffered by Genesis, Dr.

Claus Speth, could be impeached by prior specific acts, specifically a suspended

medical license and an expunged conviction for third-degree witness tampering.

He argues his murder conviction as to Genesis should be reversed and the count

be remanded for retrial. This argument lacks merit.

      Before the State was set to rest its case, defense counsel notified the court

and the State that it had retained Speth as a medical expert to rebut the State

medical examiner's testimony as it was "surprised" by his opinion concerning

the length of time it took for Genesis to die from chest compression

asphyxiation. The defense proffered that Speth's testimony would have disputed

the State expert's conclusion that Genesis died from chest compression


                                                                              A-4876-18
                                        24
asphyxiation that lasted thirty to sixty seconds in support of the defense theory

that Genesis died when defendant and Neidy fell on top of Genesis.

      In 1997, Speth was convicted in New Jersey of third-degree witness

tampering. As a result of the conviction, his medical license was suspended for

over seven years, in part retroactively, by way of a consent order with the Board

of Medical Examiners dated January 11, 2006. His license was reinstated on

July 22, 2008, and Speth later had his conviction expunged.

      Despite the defense violation of Rule 3:13-3, which requires notice of an

expert within thirty days in advance of trial, the court held Speth would be

allowed to testify concerning Genesis's death. As to the impeachment issue, the

court held the State could cross-examine Speth as to both his expunged

conviction and his suspended medical license. The court held that "the State has

every right to cross-examine the doctor on the suspension of his medical license

for seven and a half years."

      The "problem" and "question" the court had was "what do I do with regard

to the conviction[], because it has been expunged." The court noted that "we

don't need to get necessarily into . . . all of the facts and circumstances

surrounding" the criminal case against Speth, but it reasoned that "the fact of the

matter is is [sic] that he was convicted of witness tampering and his license was


                                                                             A-4876-18
                                       25
suspended." The court acknowledged the conviction was expunged, but it noted

that the consent order was a public record of the Board of Medical Examiners,

and it further noted the Appellate Division8 case affirming Speth's conviction

was readily available to the public.

        "Evidentiary rulings made by the trial court are reviewed under an abuse-

of-discretion standard."    State v. Scharf, 225 N.J. 547, 572 (2016).         An

evidentiary ruling will be reversed "only if it was so wide off the mark that a

manifest denial of justice resulted." Griffin v. City of E. Orange, 225 N.J. 400,

413 (2016) (internal quotation marks omitted).

        N.J.R.E. 607 provides that "extrinsic evidence relevant to the issue of

credibility," is generally admissible "subject to Rules 405 and 608." Here, the

record supports the court's finding of admitting the suspension of Speth's

medical license. Regardless of the reason for the suspension, the State had the

right to cross-examine him on his lengthy suspension because it was relevant to

his credibility and basic credentials as a medical expert.

        In Janus v. Hackensack Hospital, 131 N.J. Super. 535, 540-41 (App Div.

1974), the court held that it was reversible error for the trial court to preclude

the defense from cross-examining a medical expert concerning the number of


8
    State v. Speth, 323 N.J. Super. 67 (App. Div. 1999).
                                                                            A-4876-18
                                       26
times the expert appeared in court. The court noted that where medical issues

are in dispute, "[c]redibility of the competing medical witnesses [is] a paramount

factor to be first determined by the jury in resolving the controversy." Id. at

541.   A primary objective of cross-examination is "to shed light on the

credibility of the direct testimony." Ibid. Experts generally are subject to a

"searching cross-examination." Casino Reinvestment Dev. Auth. v. Lustgarten,

332 N.J. Super. 472, 492 (App. Div. 2000) (quoting DaGraca v. Laing, 288 N.J.

Super. 292, 302 (App. Div. 1996)). Medical experts may also be questioned as

to their "testimonial and experiential weakness[es]" through "the usual methods

of cross-examination." Ibid. (quoting Angel v. Rand Express Lines, Inc., 66

N.J. Super. 77, 86 (App. Div. 1961)).

       Although defendant argues N.J.R.E. 405 and 608 bar the admission of the

suspension and expungement, the rules are inapplicable here because they deal

with methods of proving general character, a character trait, or reputation for

truthfulness or untruthfulness. Here, the State was not attempting to show that

Speth was a liar, but rather to show the underlying factual reason for the relevant

fact that he had been suspended from the practice of medicine for seven and a

half years.

       Because the trial court correctly held that the fact of Speth's license


                                                                             A-4876-18
                                        27
suspension could be used to impeach him, we need not reach the thornier issue

of whether and to what extent the State could have delved into the conviction,

later expunged, that gave rise to the suspension. Defense counsel represented

that Speth would not testify "if his prior record which has been expunged comes

in . . ., or any reference to his suspended license which was made retroactive ."

This defeats defendant's argument on this issue because he would have suffered

the exact same "harm" even if the trial court had excluded all references to the

expunged conviction, namely the loss of Speth's testimony. Therefore, we reject

defendant's contention on this point.

                                        V.

      Finally, defendant argues for the first time on appeal in Point IV that the

trial court should have conducted a hearing before ordering him to pay

restitution. Again, we disagree.

      N.J.S.A. 2C:44-2(b)(2) provides that "[t]he court shall sentence a

defendant to pay restitution in addition to a sentence of imprisonment or

probation that may be imposed if: [t]he defendant is able to pay or, given a fair

opportunity, will be able to pay restitution." Before ordering restitution, the

sentencing court must first determine that the defendant has a present or future

ability to pay restitution. State v. Newman, 132 N.J. 159, 169 (1993); State in


                                                                           A-4876-18
                                        28
Interest of R.V., 280 N.J. Super. 118, 121-22 (App. Div. 1995).

      No restitution hearing is required where there is no dispute as to the

amount and defendant's ability to pay. State v. Orji, 277 N.J. Super. 582, 589-

90 (App. Div. 1994). If there is a dispute, the sentencing court is required to

conduct a restitution hearing. N.J.S.A. 2C:44-2(c); State v. Jamiolkoski, 272

N.J. Super. 326, 329 (App. Div. 1994). The sentencing court must explain its

reason in "order[ing] restitution, the amount of the restitution, and its payment

terms." State v. Scribner, 298 N.J. Super. 366, 371 (App. Div. 1997).

      Here, the record supports the trial court's decision to require defendant to

pay restitution. Defendant does not dispute the applicability of the restitution

statute or that the appropriate amount was $10,000 based upon the request filed

by the Victims of Crimes Compensation Office. Moreover, defendant does not

dispute the court's findings that he (1) would have some earning capacity for

work he performed while in prison, and (2) might receive additional funds in the

future in the form of an inheritance that would enable him to make payments on

his obligation. Under these circumstances, we are satisfied the trial court did

not abuse its discretion by ordering restitution.

      Affirmed.




                                                                            A-4876-18
                                       29